 



EXHIBIT 10.1(J)

COMPUTER NETWORK TECHNOLOGY CORPORATION
1992 STOCK AWARD PLAN
DEFERRED STOCK UNIT
DEFERRED STOCK AWARD ELECTION
(DIRECTOR)

TO: Human Resources Department, Computer Network Technology Corporation (the
“Company”)

FROM:                                                                           
                                       (Director)

I hereby elect to defer receipt of Common Shares as settlement of the Deferred
Stock Units (“DSU”) I have been granted under the Computer Network Technology
Corporation 1992 Stock Award Plan (the “Plan”). I understand that except as set
forth in this election, my election is irrevocable once made and that the terms
of the Plan (or its successors) will govern my election. I understand that a
deferral election will not be effective unless it is made at least 12 months
before the Original Settlement Date or Deferred Settlement Date (whichever is
later) of my DSU. The terms of my election are as follows:



1.   Deferred Settlement Date.

Subject to the terms of the Plan and the DSU Agreement, I will receive Common
Shares in settlement of my deferred DSU within 30 days of the earliest of
(i) the Deferred Settlement Date I have elected below, (ii) the date of a
Fundamental Change unless appropriate provision is made for protection of the
DSUs under paragraph 3.2 of the DSU Agreement; (iii) an Event as defined in the
Plan; or (iv) my death. A Deferred Settlement Date may be no earlier than the
later of (i) my Original Settlement Date or (ii) twelve months following the
date of the election. I understand that if I elect to have my DSUs settled in
substantially equal annual installments then the Deferred Settlement Date chosen
herein will begin the first distribution, and that future distributions will
occur on that anniversary date in each subsequent year (unless settled sooner as
described above).

I elect the following Deferred Settlement Date(s):

              For the following portion of my DSUs                             
         
the Deferred Settlement Date is                                       .
 
       

  These DSUs will be settled   [_] in a lump sum

      [_] in       annual installments (up to 5)
 
            For the following portion of my DSUs                               
       
the Deferred Settlement Date is                                       .
 
       

  These DSUs will be settled   [_] in a lump sum

      [_] in       annual installments (up to 5)
 
            For the following portion of my DSUs                               
       
the Deferred Settlement Date is                                       .
 
       

  These DSUs will be settled   [_] in a lump sum

      [_] in       annual installments (up to 5)
 
            For the following portion of my DSUs                               
       
the Deferred Settlement Date is                                       .
 
       

  These DSUs will be settled   [_] in a lump sum

      [_] in       annual installments (up to 5)

 



--------------------------------------------------------------------------------



 



2.   Change of Settlement Date.

I understand that I may be able to change the Settlement Date(s) chosen herein.
However, such a change must be made at least one (1) year prior to the original
Deferred Settlement Date. I further understand that the new Settlement Date(s)
must be set to occur at least one (1) year after the date on which the Change of
Settlement Date notice is filed. A modification to the Deferred Settlement Date
elected herein will also require the consent of the Company. I further
understand that the ability to change the Deferred Settlement Date may not be
available to me in the future as a result of changes to the Company’s future
policy on changes in elections or any changes to the applicable tax requirements
governing deferred compensation occurring after this deferral election and any
future elections.



3.   Irrevocability of Election.

This Deferred Stock Award Election will become irrevocable when filed. However,
at any time I may elect with the consent of the Company to receive DSUs in
Common Shares by accelerating my Deferred Settlement Date, but not before the
Original Settlement Date. I will receive 90% of the requested DSUs (rounded down
to the nearest whole share), with the balance permanently forfeited to the
Company. I understand that changes in applicable tax requirements may cause this
acceleration to become unavailable in the future.



4.   Awards Unfunded.

I understand that the Company has not formally funded my deferred stock unit
awards. I understand that I am an unsecured creditor of the Company with respect
to my award until I am issued Common Shares in settlement of my award.



5.   Subject to Plan.

This Deferred Stock Award Election is in all respects subject to the terms and
conditions of the Plan. Should any inconsistency exist between this Deferred
Stock Award Election, the Plan, the DSU Agreement, and/or any relevant
regulatory guidance (e.g., the Internal Revenue Code), then the provisions of
either the regulatory guidance or the Plan will control, with the Plan
subordinated to the relevant regulatory guidance.

         
Dated:
       

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


      Signature

Received by CNT’s Human Resources Department

                   
Dated:
       

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


      Signature

 